Citation Nr: 0600027	
Decision Date: 01/03/06    Archive Date: 01/19/06

DOCKET NO.  05-15 664	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to Dependency and Indemnity Compensation 
(DIC) under 38 U.S.C. § 1151.  


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Yim, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1944 to 
February 1946.  The veteran died in March 1988.  The 
appellant is his surviving spouse.    

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of January 2004 and July 2004 rating decisions of 
the New Orleans, Louisiana, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  

The appellant declined to testify at a hearing before a 
Veterans Law Judge of the Board in connection with this 
appeal.  See VA Form 9.    

In September 2005, the Board granted the appellant's motion 
to advance her appeal on the Board's docket.


FINDINGS OF FACT

1.  The veteran died in March 1988, as a result of 
cardiopulmonary arrest, which was due to, or a consequence 
of, pneumonia.  

2.  During the veteran's lifetime, service connection was not 
in effect for any disability.     

3.  The medical evidence of record fails to establish an 
etiological relationship between cardiopulmonary arrest or 
pneumonia and active service.  

4.  The veteran did not suffer an injury or aggravation of an 
injury as a result of VA hospitalization, medical or surgical 
treatment, or examination that proximately caused his death.  

CONCLUSIONS OF LAW

1.  The criteria for service connection for the cause of the 
veteran's death are not met.  38 U.S.C.A. § 1310 (West 2002); 
38 C.F.R. § 3.312 (2005).

2.  The criteria for entitlement to DIC under 38 U.S.C. § 
1151 are not met.  38 U.S.C. § 1151 (West 2002); 38 C.F.R. 
§§ 3.358, 3.800 (2005). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection for Cause of the Veteran's Death; DIC

Service connection for the cause of a veteran's death 
requires a showing that either the fatal disorder or disease 
was incurred in, or aggravated by, service or, in some 
instances, was manifest to a compensable degree within one 
year of service discharge.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2005).  Service connection also may be granted with evidence 
that a service-connected disability caused or contributed 
substantially or materially to cause death.  38 U.S.C.A. § 
1310 (West 2002); 38 C.F.R. §§ 3.310(a), 3.312 (2005).

As to the principal cause of death, the regulations provide 
that a 
"service-connected disability will be considered as the 
principal cause of death when such disability, singly or 
jointly with some other condition, was the immediate or 
underlying cause of death or was etiologically related 
thereto."  38 C.F.R. § 3.312(b) (2005).  

A contributory cause of death, however, is inherently one not 
related to a principal cause.  In determining whether the 
service-connected disability contributed to death, it must be 
shown that it contributed substantially or materially; that 
it combined to cause death; that it aided or lent assistance 
to the production of death.  38 C.F.R. § 3.312.  It is not 
sufficient to show that it casually shared in producing 
death; rather, it must be shown that there was a causal link.  
Id.  Service-connected diseases or injuries involving active 
processes affecting vital organs receive careful 
consideration as a contributory cause of death, the primary 
cause being unrelated, from the view of whether there were 
resulting debilitating effects and general impairment of 
health to an extent that would render a person materially 
less capable of resisting the effects of other disease or 
injury primarily causing death.  Id.

The veteran died in March 1988 at the age of 65, some four 
decades after discharge from service.  As indicated in the 
Death Certificate, the immediate cause of death was 
cardiopulmonary arrest, which was due to, or a consequence 
of, pneumonia.  The veteran died of natural causes, and not 
as a consequence of his own or others' willful misconduct.

The Board acknowledges that the veteran's service medical 
records, with the exception of the February 1946 separation 
medical examination report, are not in the claims file.  RO 
search efforts indicate that the service medical records, if 
any others had existed, likely were destroyed in a fire 
decades ago.  There are no Office of the Surgeon General 
extracts available.  The unavailability of additional service 
medical records, assuming that others did exist, is not due 
to any fault on the part of the veteran or his surviving 
spouse.

As for relevant contentions, the appellant herself does not 
maintain that her late husband had experienced 
cardiopulmonary arrest or pneumonia during service.  In this 
connection, is it pertinent that the February 1946 separation 
medical examination report documents normal clinical findings 
for the cardiovascular system and lungs.  Rather, her 
contention, as evidenced by numerous written statements she 
and her accredited service representative submitted in 
support of the claim, is, basically, that the veteran died as 
a result of complications of medical care received at a VA 
facility, which included surgery for hip prosthesis to remedy 
degenerative arthritis.  She further maintains that her 
husband had incurred a hip injury in service; that this 
injury should have been but was not made the basis for 
service connection during the veteran's lifetime; and that 
the hip surgery ultimately led to complications like 
pulmonary embolism that necessitated vena cava ligation, and 
ultimately, a cardiovascular condition that caused the 
veteran's death. 

It also is noted that, service connection was not in effect 
for cardiopulmonary problems, pneumonia, or any other 
disability, during the veteran's lifetime.  Rather, the 
veteran had received nonservice-connected pension benefits 
based upon need of regular aid and attendance as of December 
1985.  See January 1986 rating decision.  Various nonservice-
connected disabilities upon which such benefits were based 
included post cerebrovascular accident (CVA), left side, with 
paralysis; postoperative residuals of modified Watson Jones 
hip arthrodesis, right; postoperative residuals of vena cava 
ligation due to pulmonary emboli; diabetes; cardiac disease; 
and obesity, all of which are found to have been manifested 
well after discharge from military service.  

First of all, the appellant's contention that her husband had 
a hip injury in service cannot, based upon the current 
record, be proved or disproved to a certainty due to the lack 
of availability of other service medical records, assuming 
others had existed and the veteran himself had complained of, 
or was treated for, hip injury during service such that the 
service medical records reflect the incurrence of such 
injury.  Again, the Board fully acknowledges that this 
evidentiary gap is not the fault of the appellant.  However, 
based on what is available now, the preponderance of the 
evidence does not support the contention.  First and 
foremost, the separation medical examination report does not 
document hip or other musculoskeletal problem.  Second, the 
there is a decades-long gap in time after discharge from 
military service and medical documentation of degenerative 
hip arthritis, and the record does not indicate a doctor's 
finding that service or any incident therein is, or could be, 
the root of the arthritis.  The probative value of 
contemporaneous layperson statements from family and friends 
to the effect that the veteran did not have a hip problem 
before entering service but appeared to have a hip problem 
after service, a proposition not supported elsewhere by 
clinical or objective evidence, is, in the Board's opinion, 
sufficiently outweighed by negative evidence, the most 
important of which is the 1946 separation examination report.   

Based upon the above considerations, the record does not 
support service connection for the cause of the veteran's 
death on a direct basis - that is, a showing that either 
cardiopulmonary arrest or pneumonia that produced death was a 
direct result of an injury in service.  Nor does the record 
adequately support a finding that an in-service hip injury 
did in fact occur.     

Notwithstanding the above, the Board acknowledges there is 
merit to the appellant's position to the extent that she 
alleges her husband did obtain VA medical care, including hip 
surgery, that led to complications which could have had a 
role in his demise.  It is conceded that VA medical records 
do document surgical insertion of right hip prosthesis in the 
mid-1960s, subsequent removal of the prosthesis, and 
performance of arthrodesis.  The arthrodesis procedure is 
reported to have been complicated by postoperative pulmonary 
embolism, necessitating vena cava ligation and subsequent 
follow-up care.  See VA medical treatment records.  Most 
recent VA medical treatment records, dated through the date 
of the veteran's death, indicate treatment for various 
problems, including recurrent cardiovascular accident, 
arteriosclerotic heart disease, and congestive heart failure, 
within approximately a year before the veteran's death.  

The record presents one private medical opinion on etiology 
of the condition(s) that led to the veteran's demise.  Dr. 
Bruce L. Craig's July 2004 report states:

[The veteran] sustained a hip injury in World 
War II.  He had surgery on his hip at the VA 
hospital in Houston, TX, and a blood clot 
occurred in his inferior vena cava.  [He] 
"died" three times due to blood clots 
traveling to his heart and brain.  He was 
resuscitated each time and was able to live a 
number of years, but he was paralyzed from the 
strokes.  He eventually died from his heart 
disease that was more likely than not due to 
heart and brain damage from the post operative 
blood clots.   

The Board does not find this opinion sufficient for a grant 
of the claim for a number of reasons.  The doctor's report is 
brief and wholly conclusory, and does not explain the 
rationale or bases for the opinion.  For instance, he assumes 
the truth of the veteran's hip injury in service, where the 
only evidence of record as to such injury is in the form of 
lay evidence advanced by the appellant.  The records show 
remedial hip surgery was due to arthritis; yet, Dr. Craig 
does not even discuss arthritic hip specifically or the date 
of onset to place the "injury" within service.  Also, while 
the conclusory manner of writing itself would not be 
dispositive on the weight assigned to evidence, the doctor 
apparently issued this opinion based in large part upon 
history provided by the appellant, her representative, and/or 
members of her family, as, again, no explanation is provided 
as to the bases for the opinion, and no indication is given 
as to whether medical records were considered.  In this 
connection, it is noted that no other medical evidence 
indicates that this doctor ever treated the veteran for 
heart, lung, or hip problems and subsequent complications; 
rather, it appears that this doctor's opinion was solicited 
recently and solely for the purposes of supporting this 
claim.  The Board is not stating that this concern renders 
the opinion wholly incredible or unreliable, as the Board-
solicited expert opinion discussed below, too, was written by 
a non-treating doctor; however, it, plus the other concerns 
noted above, markedly erode its persuasive value.  

Also, it is important to note that Dr. Craig conclusorily 
states complications of ligation surgery caused strokes and 
ultimately death, but he completely fails to address a key 
piece of evidence - the Death Certificate clearly states that 
cause of death was cardiopulmonary arrest (cessation of 
cardiac and pulmonary activity) is the result or consequence 
of pneumonia.  The medical records dated shortly before death 
amply demonstrate diagnoses of pneumonia, and given pulmonary 
abnormality is cited as a secondary cause of death, Dr. 
Craig's failure to discuss this matter makes his opinion 
significantly unreliable.

In part due to the above concerns, the Board ordered an 
independent medical opinion by a specialist qualified to do 
so on the medical issues presented in this claim.  The 
November 2005 opinion, written by a cardiologist and 
professor at the Georgetown University School of Medicine, 
Washington, D.C. who reviewed the veteran's medical history 
as documented in the claims file, ultimately disfavors the 
claim. The opinion report is quoted in pertinent part below:

On the issue of possible etiological link between 
complications of hip surgery in the 1960s and development of 
cardiovascular disease, the physician said:

Hip surgery is known to be a strong 
contributing factor for deep vein thrombosis 
and recurrent pulmonary emboli in the 
perioperative period.  In that respect it is 
more likely than not the hip surgery was 
responsible for clot formation and massive 
pulmonary emboli.  Recurrent pulmonary emboli 
may result in pulmonary hypertension and right 
sided heart failure.  In that respect, 
pulmonary emboli is more likely than not that 
have contributed to the development of right 
sided heart failure manifesting as peripheral 
edema.  There is no association between 
pulmonary emboli and ischemic heart disease or 
myocardial infarction.  The association of 
pulmonary emboli with stroke is also unlikely.  
Although rarely it may happen for thrombus to 
cross from the right atrium into the left 
atrium and cause a paradoxical embolus and 
stroke this is less likely than not causally 
associated.  Heart failure can lead to atrial 
enlargement and atrial fibrillation, but there 
is no evidence in the records indicating 
atrial fibrillation.  The only EKG I saw, 
shows normal sinus rhythm.


The precise cause of death is not clear, but 
it is likely due to one of the following: 
Respiratory arrest, sinus arrest, cardiac 
arrhythmia, acute MI [myocardial infarction] 
or new pulmonary embolism or stroke.  There is 
convincing evidence that the veteran had an 
active pneumonia during his last admission.  
In that respect it is at least as likely as 
not that pre-existing pulmonary disease, and 
heart failure had contributed to the veterans 
demise.  Prior pulmonary emboli, pulmonary 
hypertension and heart failure can predispose 
to pneumonia, although are not directly 
causally related.

The expert also stated:

 It is at least as likely as not that hip 
surgery, pulmonary emboli and lung disease 
contributed to the veterans death.  Pulmonary 
substrate created by recurrent pulmonary 
emboli, and heart failure although do not 
directly cause pneumonia, they do increase the 
risk of developing pneumonia.

The above statements are consistent as to a conclusion that 
blot clot formation and pulmonary emboli are associated with 
the veteran's hip surgery, and that pulmonary emboli could 
play a role in hypertension and right sided heart failure 
manifesting as peripheral edema.  To the extent the examiner 
opines that pneumonia and heart failure led to death, it is 
entirely consistent with another doctor's conclusion in the 
Death Certificate.  However, the expert does not link 
pneumonia, the secondary cause of death, to pulmonary emboli 
associated with hip surgery.  Rather, he says that 
complications like pulmonary emboli can make a person more 
susceptible to developing pneumonia, but it does not cause 
pneumonia.  Nor does he state that heart failure, a term 
which the examiner seems to have used as synonymous with 
"cardiopulmonary arrest," the primary cause of death, 
resulted directly from hip surgery itself or complications 
therefrom.  Rather, his position is that recurrent pulmonary 
emboli may result in pulmonary hypertension and right sided 
heart failure, and in that sense, could have contributed to 
development of right sided heart failure; he does not state 
that pulmonary emboli materially and substantially 
contributed to result in cardiopulmonary arrest.      

Notwithstanding the above, in sum, even if the Board were to 
assume the appellant's theory of medical causation as wholly 
valid, for the purposes of service connection for the cause 
of a veteran's death, the appellant must show either that the 
cause of death itself is due to some injury in service, or 
that a service-connected disability caused death.  The first 
has not been shown; service connection was not in effect for 
any disability during the veteran's lifetime.  Thus, the sole 
remaining viable theory is based on a claim as to negligent 
or improper VA medical treatment in connection with the 
veteran's hip surgery.  

That said, under 38 U.S.C.A. § 1151, when a veteran suffers 
injury or aggravation of an injury as a result of VA 
hospitalization, medical or surgical treatment, or 
examination and not the result of his own willful misconduct 
or failure to follow instructions, and the injury or 
aggravation results in additional disability or death, 
compensation under Chapter 11 or DIC under Chapter 13 shall 
be awarded in the same manner as if the additional disability 
or death were service-connected.  VA regulations implementing 
38 U.S.C.A. § 1151 are codified at 38 C.F.R. §§ 3.358 and 
3.800 (2005).  Compensation is not payable if additional 
disability or death is a result of the natural progress of 
the injury or disease for which the veteran was hospitalized.  
38 C.F.R. § 3.358(b)(2).  Further, the additional disability 
or death must actually result from VA hospitalization, 
medical or surgical treatment, or examination and not be 
merely coincidental therewith.  Without evidence satisfying 
this causation requirement, the mere fact that aggravation 
occurred will not suffice to make the additional disability 
or death compensable.  38 C.F.R. § 3.358(c)(1) and (2).  In 
addition, compensation is not payable for the necessary 
consequences of medical or surgical treatment properly 
administered with the expressed or implied consent of the 
veteran or the veteran's representative.  "Necessary 
consequences" are those which are certain or intended to 
result from the VA hospitalization or medical or surgical 
treatment.  Consequences otherwise certain or intended to 
result from treatment will not be considered uncertain or 
unintended solely because it had not been determined at the 
time consent was given whether that treatment would in fact 
be administered.  38 C.F.R. § 3.358 (c)(3).

As to whether VA medical treatment, to include hip surgery, 
or other medical care provided by VA proximately caused the 
veteran's death, the medical expert's November 2005 report 
provides: 

It is evident from the records provided that 
both the surgical and medical team showed 
considerable skill, good judgement and provided 
appropriate care.  The failed hip replacement 
was readily recognized and corrective measures 
were undertaken.  These procedures are 
associated with high risk deep vein thrombosis, 
and pulmonary emboli, and the team recognized 
the event although the [veteran] was in a body 
cast and took corrective, appropriate measures.  
Subsequent medical and surgical care was prompt 
and appropriate.                    

[T]he . . . seriousness of the [veteran's] 
condition was recognized, diagnosis of 
pneumonia was made and [the veteran] was placed 
on appropriate therapy . . . I cannot find 
direct medical fault or negligence . . .

The above-quoted statements wholly disfavor a conclusion as 
to VA's role in causing the veteran's death.  Moreover, 
nowhere in his report does the expert state or even imply 
that pulmonary emboli themselves were caused due to lack of 
skill, carelessness, or negligence of VA medical staff in 
performing hip surgery.  Nor does he state, or the evidence 
indicate, that remedial hip surgery became necessary due to 
prior negligence, carelessness, inadequate medical skills, or 
poor judgment on the part of VA medical staff.  Again, the 
sole evidence of record that hip problems are even related to 
service is based on unsubstantiated lay allegations; no 
evidence links hip surgery to any injury or harm to veteran 
incurred as a result of care at a VA medical facility. 

On the issue of proximate cause of the veteran's death due to 
purportedly poor VA medical care, Dr. Craig does not opine, 
and the appellant has not submitted any medical evidence on 
her own on this issue to counter the expert opinion ordered 
by the Board.  

Based on the foregoing, the Board concludes that the VA-
ordered expert medical opinion is has more persuasive value.  
It disfavors the claim as to service connection and 
entitlement to DIC.  The preponderance of the evidence is 
against the claim, and the Board does not apply the benefit-
of-reasonable doubt rule.  
     
II.  Veterans Claims Assistance Act

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), now codified at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002), was enacted.  VCAA imposed on VA 
certain notice and assistance duties.  Final regulations 
implementing VCAA were published on August 29, 2001, and they 
apply to most claims for benefits received on or after 
November 9, 2000, or not decided as of that date.  38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2005).  

Under VCAA, when a complete or substantially complete 
application for benefits is filed, VA must notify a claimant 
and his representative, if any, of any information and 
medical or lay evidence necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) 
(2005); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004), the 
U.S. Court of Appeals for Veterans Claims (Court) held that a 
VCAA notice must inform a claimant of any information and 
evidence not of record (1) needed to substantiate the claim; 
(2) VA will seek to provide; and (3) the claimant is expected 
to provide.  Interpreting 38 C.F.R. § 3.159(b)(1), the Court 
also held that VA must ask him to submit any pertinent 
evidence in his possession ("fourth element").  

As for the duty to notify, in a July 2003 letter, sent before 
the issuance of the rating decision giving rise to this 
appeal, the RO notified the appellant of what the evidence 
must show to establish service connection for the cause of 
the veteran's death and entitlement to DIC benefits.  The 
letter also explained that, if she provides information about 
the sources of evidence or information pertinent to the 
claim, to include medical records, then VA would make 
reasonable efforts to obtain the records from the sources 
identified.  The "fourth element" notice was accomplished 
with the issuance of an April 2005 Statement of the Case 
(SOC) citing 38 C.F.R. § 3.159, from which the element is 
derived.

The Board acknowledges that VCAA notice as to the fourth 
element was accomplished after the issuance of the rating 
actions being appealed.  The Board finds no prejudicial error 
resulted as a result of this timing defect.  The Pelegrini 
Court explicitly stated that, notwithstanding the requirement 
that a valid VCAA notice be provided before the agency of 
original jurisdiction (AOJ) decision: "[W]e do not hold that 
. . . [a] case in which pre-AOJ-adjudication notice was not 
provided . . . must be returned to the AOJ for the 
adjudication to start all over again as though no AOJ action 
had ever occurred, i.e., there is no nullification or voiding 
requirement either explicit or implicit in this opinion . . . 
."  The Board interprets Pelegrini and discussion therein to 
mean that the intent and purpose of the law are to provide a 
full VCAA notice before the initial AOJ decision to ensure 
full and fair development of the case and to provide a 
claimant ample time to substantiate the claim.  However, the 
Court recognized that a case-by-case evaluation might be 
warranted at times.  

Here, throughout the appeal, the appellant was made aware of 
what the basic elements of her claim are and why the claim 
was denied through the January 2004 and July 2004 rating 
decisions, the SOC, and Supplemental SOC (SSOC).  
Nonetheless, even after the appellant and her representative 
were notified of a 
60-day opportunity to further comment on the claim through 
the issuance of a May 2005 SSOC reflecting the RO's 
unfavorable determination, no additional, new medical 
evidence was submitted thereafter.  (The appellant did submit 
duplicate copies of medical records and written argument 
already of record.)  Nor did the appellant or her 
representative ask for additional assistance in claim 
development, or report that additional, non-duplicative 
medical evidence exists but is not included in the record.  

Thus, there is reasonable basis to conclude that the 
appellant understood what is pertinent to the claim, and, 
given appropriate notice provided during the appeal period, 
that she could supplement the record with additional evidence 
material to the claim, if she has it, to show that service 
connection is warranted for the cause of her husband's death 
and that VA care caused his death.  She has not done so, or 
informed the Board or RO that additional evidence exists, but 
that she needs further assistance to obtain it.  The 
appellant did not specifically claim that VA failed to comply 
with VCAA notice requirements, or that she has any evidence 
in her possession required for full and fair adjudication of 
this claim.  See Mayfield v. Nicholson, 19 Vet. App. 203 
(2005).  Even as recently as in late December 2005, the 
appellant submitted additional argument concerning the VA-
ordered expert opinion, but she did not submit new evidence 
or allege failure to comply with VCAA duties.  Thus, the 
Board does not find prejudicial error as to the timing or 
even the substantive content of the VCAA notice in this case. 

Given the foregoing, the Board is satisfied that the 
appellant has been adequately informed of all four elements 
of a valid VCAA notice.  She was notified of what the 
evidence must show to result in a favorable resolution of the 
claim, and was on notice through the SOC, SSOC, duty-to-
assist letter, as well as the unfavorable rating decisions, 
why the claim is denied.  She was told about her and VA's 
respective claim development responsibilities in the VCAA 
letters, and was on notice that she herself has claim 
substantiation responsibility so long as the RO rating action 
remains unfavorable.  
 
VA's duty to assist a claimant in substantiating her claim 
(see 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c), 
(d) (2005)) also has been satisfied.  The "duty to assist" 
contemplates that VA will help a claimant obtain relevant 
records, whether or not the records are in federal custody, 
and that VA will provide a medical examination and/or opinion 
when necessary to make a decision on the claim.  The record 
includes the appellant's written statements, VA and private 
medical records, and the veteran's separation medical 
examination report.  The appellant was given an opportunity 
to testify at a Board hearing, but declined to exercise her 
right to do so.  Therefore, the Board concludes that VA has 
met its duty-to-assist obligations.     


ORDER

Service connection for the cause of the veteran's death is 
denied.

Entitlement to DIC benefits under 38 U.S.C.A. § 1151 is not 
established.



____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


